DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 15, B, 30, 36, 38, 42, 55, 67, 70.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 1, lines 10-11, the recitation “said motor speed control system” lacks positive antecedent basis in the claim.  Note that previously, “a motor speed control” was set forth in line 8. 

	With respect to claim 10, line 16, “a housing” is set forth; however, the same was set forth in line 11.  Setting forth the same element again amounts to a double inclusion. 

	With respect to claim 11, line 10 and claim 12, lines 11-12, “the spool fixing base” lacks positive antecedent basis in the claims.  Also, it is unclear if this element is the same or different from the earlier recited “a spool base” in claim 11, line 4.  If so, it is suggested that consistent language be used for the various elements to avoid confusion.

	With respect to claim 13, line 9, the recitation “anti-reverse system” lacks positive antecedent basis in the claims. 

	With respect to claim 14, the recitations “the internal end” (two occurrences) and “the inside” lack positive antecedent basis in the claims. 

	With respect to claim 15, the recitations “the rewind pin” (lines 7, 15 & 19-20) and “the telescopic movement” (line 11) lack positive antecedent basis in the claim.

	With respect to claim 16, “the side” in line 12, lacks positive antecedent basis in the claims.  

	With respect to claim 18, the recitations “said upper arm” (line 8), “the motor” (line 13) and “the fishing system” (line 17) lack positive antecedent basis in the claim.   With respect to line 12, the recitation “a touch screen display” is set forth; however, in line 2, “a touch screen panel” is set forth.  Is the display and panel the same element?  If so, setting forth the same element again amounts to a double inclusion. 


Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	  
	Claim 1 would be allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a handle having (i) a touch screen display disposed on an upper surface of said, a motor speed control that is electrically connected to said touch screen display, wherein when an angler holding said handle touches said display and selects a displayed fishing technique routine, said motor speed control system operates said motor to retrieve fishing line from said reel in accordance with the selected fishing technique.  Claims 2-9 depend either directly or indirectly from claim 1. 

	Claim 10 would be allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the handle being provided with a touch screen display and a battery that supplies power to the motor and said touch screen panel, a housing arranged around said motor, the housing being provided with a speed-adjusting button that is configured to adjust the rotation speed of said motor, wherein, when an angler can select a fishing mode for implementation by said motor by selecting a fishing style displayed on said touch screen with one hand while the other hand of the angler can grip a housing for said motor and adjust a rewind speed of said motor by pressing on a speed-adjusting button of said motor.  Claims 11-17 depend from claim 10. 

Claim 18 would be allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of steps set forth including selecting on a menu of a touch screen panel of smart fishing reel assembly a displayed jigging routine that mimics a fishing style, the handle being provided with a touch screen display and a battery that supplies power to the motor and said touch screen panel, a housing arranged around a motor in said motor drive, the housing being provided with a speed-adjusting button that is configured to adjust the rotation speed of the motor drive, wherein, when the user uses the fishing system, one hand of the user grips the handle and controls the touch screen to select the fishing mode, and the other hand of the user grips the housing to adjust the speed of the motor by pressing on the speed-adjusting button.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lauzon disclose an electric fishing reel with a battery inside the handle.  Sandstrom discloses a motorized reel.  Olson disclose an electronic fishing reel with sensors to activate an audible alarm upon fish strike. Kitajima discloses an electric reel. Cecil disclose a reel that collects fishing data and displays to the user. Mack and Westhoff disclose a motorized fishing reel having a battery within the handle.  Kuriyama et al disclose a fishing display device. Yamamoto et al disclose a motor control device for a fishing reel. Wenzel disclose a powered fishing reel. Hitomi et al disclose a fishing information display device. Barkley disclose a motorized reel with a battery within the handle. Chen discloses a motorized fishing reel with a drive device perpendicular to the reel and a speed control on the handle. Fowles and Atwell disclose an electric fishing reel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/